Dissenting Opinion by
Mr. Justice Cohén :
I do not disagree with the majority’s summary of “the Constitutional boundaries which should guide legislators, planning commissions, and zoning boards,” although I fail to understand how these truisms are necessary or helpful to a determination of the issues before us. I do dissent, however, from the result reached by the majority in this case, especially since it has failed to provide any guidelines for further proceedings before the zoning board.
My reading of the record makes it abundantly clear that the zoning board correctly applied the “Constitutional boundaries” set forth in the majority opinion. This is a classic case of an unnecessary hardship which is unique to the particular property in question, and one where the public health, safety, or general welfare will not be adversely affected by the grant of a variance. The majority apparently does not dispute that a variance should be granted. It feels, however, that a different type of variance than the one requested would be more desirable. The majority thus purports not only to act as a super-zoning board, but also to inject issues not before us. The only question before us on this appeal is whether the variance requested was properly granted. I would hold that it was.
I must therefore dissent.